COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-088-CR
 
JIMMY ROSS
BULGIER                                                        
   APPELLANT
V.
THE STATE OF
TEXAS                                                        
      STATE
------------
FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
------------
MEMORANDUM OPINION(1)
------------
       
Appellant Jimmy Ross Bulgier appeals from the trial court's January 29, 2003
order denying his motion for a free copy of the trial record.  On March 19,
2003, this court informed appellant that it was concerned it lacked jurisdiction
over the appeal because the order was not appealable.  See, e.g.,
Everett v. State, 91 S.W.3d 386, 386 (Tex. App.--Waco 2002, no pet.). 
This court gave appellant an opportunity to respond and demonstrate this court's
jurisdiction over the appeal, but he has failed to do so.  Accordingly, we
dismiss the appeal for want of jurisdiction.  See Tex. R. App. P.
42.3(a), 43.2(f).
 
                                                                      
SAM J. DAY
                                                                      
JUSTICE
 
PANEL D: DAY, LIVINGSTON, and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: May 22, 2003

1.  See Tex. R. App. P. 47.4.